Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 17/241694 filed on 04/27/21.

Summary of claims

Claims 1-20 are pending.
Claims 1-20 are rejected.

Oath/Declaration

The oath/declaration filed on April 27th, 2021 is acceptable. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tskitishvili et al. (US Pub. 2016/0275228).

As to claim 1, 8 and 15 the prior art teaches a method, executed by at least one processor of a computer, comprising: 

analyzing a circuit design, circuit components of the circuit design being associated with geometric elements of a layout design, the circuit design using a hierarchical description and comprising circuit blocks, the analyzing comprising identifying electrical properties of circuit blocks in the circuit design (see fig 1-4 paragraph 0045-0051 and summary); 

classifying instances of each of the circuit blocks into groups of instances based on the electrical properties (see fig 2-5 paragraph 0050-0055); 

and performing rule checking on one or more groups in the groups of instances for each of the circuit blocks by analyzing geometric elements associate with components of one instance for each of the one or more groups (see fig 2-6 paragraph 0055-0062 and background).

As to claims 2, 9 and 16 the prior art teaches further comprising: modifying the circuit design based on results of the rule checking (see fig 3-6 paragraph 0060-0065).

As to claims 3, 10 and 17, the prior art teaches wherein the electrical properties comprise voltage values of input power for the circuit blocks (see fig 1-3 paragraph 0040-0044).

As to claim 4, 11 and 18 the prior art teaches wherein the rule checking comprises electrostatic discharge (ESD) checking, electrical overstress (EOS) checking, signals crossing multiple power domains checking, or any combination thereof (see fig 1-4 paragraph 0050-0056).

As to claims 5, 12 and 19 the prior art teaches wherein the identifying electrical properties comprises voltage propagation (see fig 2-5 paragraph 0061-0065).

As to claims 6, 13 and 20 the prior art teaches wherein the one or more groups is selected based on a number of instances in each of the one or more groups, a number of locations in the one of the circuit blocks to be checked for violating the rule, or any combination thereof (see fig 3-6 paragraph 0063-0068 and background).

As to claims 7 and 14 the prior art teaches wherein the one or more groups is selected only when a product of a number of instances 1n each of the one or more groups and a number of locations in the one of the circuit blocks to be checked for violating the rule is greater than a preset number (see fig 2-5 paragraph 0070-0075 and summay).

















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851